Cite as 2016 Ark. 203

                SUPREME COURT OF ARKANSAS
                               Nos.   CV-15-860 & CV-16-46

JEANNIE SHERMAN                                   Opinion Delivered May 12, 2016

                               APPELLANT
                                                  APPEAL FROM THE CROSS
V.                                                COUNTY CIRCUIT COURT
                                                  [NO. 19-DR-12-81-4]

RAYMOND BOECKMANN                                 HONORABLE KATHLEEN BELL,
                                 APPELLEE         JUDGE

                                                  PETITION FOR REVIEW
                                                  GRANTED; COURT OF APPEALS’
                                                  OPINION VACATED AND
                                                  REMANDED FOR FURTHER
                                                  CONSIDERATION; PETITION FOR
                                                  WRIT OF PROHIBITION OR
                                                  CERTIORARI DENIED;
                                                  TEMPORARY STAY PENDING
                                                  RESOLUTION OF PETITION FOR
                                                  WRIT OF PROHIBITION OR
                                                  CERTIORARI DISSOLVED.


                                         PER CURIAM


       Appellant, Jeannie Sherman, appealed an order of the Cross County Circuit Court to

the Arkansas Court of Appeals. On October 16, 2015, the court of appeals dismissed the

appeal. Sherman v. Boeckmann, 2015 Ark. App. 566. On October 22, 2015, Sherman filed a

petition for review with this court. On January 19, 2016, Sherman filed a petition for writ of

prohibition or certiorari and an application for temporary stay pending resolution of petition

for writ of prohibition or certiorari. Sherman v. Cross County Circuit Court, (CV-16-46)

(companion case). On February 11, 2016, we granted Sherman’s application for temporary
                                    Cite as 2016 Ark. 203

stay pending resolution of petition for writ of prohibition or certiorari.

       Pursuant to our holding in Kelly v. Kelly, 2016 Ark. 72, 1, we grant Sherman’s petition

for review, vacate the court of appeals’ opinion, and remand the appeal to the court of appeals

for further consideration. Further, we deny Sherman’s petition for writ of prohibition or

certiorari and dissolve the temporary stay pending resolution of petition for writ of prohibition

or certiorari.

       Petition for review granted; court of appeals’ opinion vacated and remanded for further

consideration; petition for writ of prohibition or certiorari denied; temporary stay pending

resolution of petition for writ of prohibition or certiorari dissolved.




                                               2                                    CV-15-860